December 1, 2008 VIA EDGAR U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: iShares Trust (the “Trust”) (Securities Act File No. 333-92935 and Investment Company Act File No. 811-09729) Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectuses and Statements of Additional Information for the Funds of the Trust, each dated December 1, 2008, do not differ from those contained in Post-Effective Amendment No.188 to the Trust’s Registration Statement on Form N-1A, filed electronically on November 20, 2008. Please address all questions regarding this filing to the undersigned at (415) 597-2538. Very truly yours, _/s/ Adam Mizock Adam Mizock, Esq.
